Citation Nr: 0408743	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945, and from June 1946 through June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


REMAND

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes there is no evidence of record in this case 
that establishes that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b).

Subsequent to certification of the appeal to the Board, 
additional evidence was received into the record.  The RO has 
not adjudicated the issue on appeal with consideration of 
this additional evidence.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

Under the circumstances of this case, the Board finds that 
additional development of record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should review the claims file and ensure 
that all 
VCAA notice obligations have been satisfied in 
accordance 
with the decision in Quartuccio v. Principi, 16 
Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 5103, and 
5103A, and 
any other applicable legal precedent.

2.  Thereafter, the RO should readjudicate the 
issue on appeal, to include with consideration of 
all additional evidence received since issuance of 
the Statement of the Case in August 2002 .  If the 
benefit sought remains denied, the RO should issue 
a supplemental statement of the case and afford the 
appropriate opportunity to respond.  Thereafter, 
the case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



